Luke, J.
1. Where the creditor, at the time a debt is created, really intends in good faith to extend the credit to the wife and not to the husband, and the consideration of the loan passes legally and morally . from the creditor to the wife, and where the writings then executed are such as purport to bind her for the debt as her own, then, whatever may he the private understanding between the wife and the husband, in which the creditor is not concerned and in which he has no interest, . as to the disposition by the wife .of the proceeds of the loan so received by her, the writings are to be treated as embracing the true substance of the contract. See Longley v. Bank of Parrott, 19 Ga. App. 701, (92 8. E. 232), and cases there cited.
2. When a lender of money to a married women not only knows that she borrows it to pay a debt of her husband, but aids him in forming and executing a scheme by which the loan is to be made upon security of her property-, he being the real borrower, the debt for the loan is not her debt; and if the debt be that of the husband, the wife cannot assume its payment. It is the purpose of the law to prevent the appropriation of the wife’s property to the payment of a secondary or collateral liability. Gross v. Whitley, 128 Ga. 79 (57 S. E. 94)., and cases there cited.
(a) Upon such a loan being made, the taking by the wife of her husband’s note for the amount of the loan, and subsequent suit thereon by her, will not estop her from pleading the statute in her favor; and this is true even though upon such suit there be ah entry of “settled,” etc.
3. The court did not err in the admission of the evidence complained of. The charge of the court, when read as a whole, was full and fair. The evidence authorized the verdict, which has the approval of the trial judge. Eor no reason assigned did the court err in overruling the motion for a new trial.

Judgement affirmed.


Wade, C. J., and Jenkins, J., concur.